Case 6:18-cv-00395-JDK-KNM Document 50 Filed 01/07/21 Page 1 of 2 PageID #: 703


                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

 CHARLES BRYANT,                             §
                                             §
       Plaintiff,                            §
                                             §
 v.                                          §         Case No. 6:18-cv-395-JDK-KNM
                                             §
 LORIE DAVIS,                                §
                                             §
       Defendant.
                                             §
            ORDER ADOPTING REPORT AND RECOMMENDATION
                OF UNITED STATES MAGISTRATE JUDGE

       The above-styled civil action was administratively closed and is hereby

 REOPENED and placed back on the active docket for all purposes.

       The Plaintiff Charles Bryant, proceeding pro se, filed the above-styled and
 numbered civil rights lawsuit under 42 U.S.C. § 1983 and the Religious Land Use and
 Institutionalized Persons Act, 42 U.S.C. §2000cc-1 et seq. The case was referred to
 United States Magistrate Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636.

       On    August     11,   2020,    the   Magistrate    Judge     issued   a   Report
 recommending that the Defendant’s motion for summary judgment be granted.
 Plaintiff filed a motion for extension of time in which to file objections, and the Court
 administratively closed the case until December 1, 2020, to allow Plaintiff ample
 time in which to develop and prepare such objections as he may have. To date,
 however, no objections have been filed.

       This Court reviews the findings and conclusions of the Magistrate Judge de
 novo only if a party objects within fourteen days of service of the Report and
 Recommendation.      28 U.S.C. § 636(b)(1).     In conducting a de novo review, the
 Court examines the entire record and makes an independent assessment under
 the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 5th Cir. 1996)
 (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending



                                             1
Case 6:18-cv-00395-JDK-KNM Document 50 Filed 01/07/21 Page 2 of 2 PageID #: 704


 the time to file objections from ten to fourteen days). Here, Plaintiff did not file
 objections despite receiving an extension of time in which to do so.       The Court
 therefore reviews the Magistrate Judge’s findings for clear error or abuse of
 discretion and reviews the legal conclusions to determine whether they are contrary
 to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989) (holding
 that, if no objections to a Magistrate Judge’s Report are filed, the standard of review
 is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendation, the

 Court finds no clear error or abuse of discretion and no conclusions contrary to law.

 The Court therefore adopts the Report and Recommendation of the United States

 Magistrate Judge as the findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report

 (Docket No. 42) be ADOPTED. The Defendant’s motion for summary judgment

 (Docket No. 40) is GRANTED and the above-styled civil action is DISMISSED

 WITH PREJUDICE. All pending motions are DENIED as MOOT.




       So ordered and signed on this
       Jan 7, 2021




                                            2
